



Exhibit 10.1


Execution Version


SETTLEMENT AGREEMENT
THIS SETTLEMENT AGREEMENT (this “Agreement”), is dated as of December 15, 2016,
by and between SP Plus Corporation, a Delaware corporation (f/k/a Standard
Parking Corporation) (“Parent”), and the parties set forth below the “Seller
Parties” heading on the signature pages hereto (the “Seller Parties”). Parent
and the Seller Parties may each be referred to as a “Party” and collectively as
the “Parties”. All capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Agreement and Plan of Merger, dated as of
February 28, 2012, by and among KCPC Holdings, Inc., Parent, Hermitage Merger
Sub, Inc. and Kohlberg CPC Rep, L.L.C. (the “Merger Agreement”).
WHEREAS, subsequent to the Closing, Parent asserted claims against certain of
the Seller Parties under Section 9.1 of the Merger Agreement, including but not
limited to (i) claims for indemnification for Adverse Consequences relating to
alleged breaches of representations and warranties, (ii) claims for
indemnification relating to Taxes, (iii) claims for indemnification with respect
to the amount of Combined Net Debt and Working Capital, (iv) claims for
indemnification for Adverse Consequences with respect to items listed on
Schedule G, including Adverse Consequences on account of Non-Routine Repair and
Maintenance, and Adverse Consequences on account of Existing Litigation Matters
(together, the “Parent Claims”),
WHEREAS, Kohlberg CPC Rep, L.L.C. (“KCPC”) as Stockholders’ Representative,
disputed the Parent Claims on behalf of the Seller Parties,
WHEREAS, KCPC, on behalf of the Seller Parties has asserted certain claims
against Parent pursuant to Section 9.2 of the Merger Agreement for
indemnification for alleged breaches of representations and warranties (“Seller
Claims”),
WHEREAS, Parent has disputed the Seller Claims, and
WHEREAS, Parent, on the one hand, and the Seller Parties, on the other hand,
each desire to satisfy and discharge all amounts owed, or that may be owed, to
each other and, subject to the terms and conditions set forth herein, mutually
release each other from any and all claims, demands and liabilities that in any
way were, are or may be directly or indirectly based upon, arising out of or in
connection with the negotiation, execution, performance or breach of the Merger
Agreement, the Transaction Documents, their subject matter, the transactions
contemplated thereby or their consummation (including but not limited to the
Parent Claims and the Seller Claims) and terminate all litigation and
proceedings between the Parties, all on the terms set forth herein.
NOW, THEREFORE, in consideration of the following covenants and agreements, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby covenant and agree as follows:
1.Payment. Subject to the terms and conditions set forth herein, Parent shall
pay the Seller Parties, in the aggregate, an amount equal to Two Million Five
Hundred Thousand Dollars ($2,500,000) (the “Settlement Payment”) in lieu of any
amounts contemplated by the Merger Agreement, including pursuant to Section 3.7
thereof. On the date hereof, the Settlement Payment shall be paid by Parent by
wire transfer of immediately available funds to KCPC on behalf of the Seller
Parties and in its capacity as the Stockholders’ Representative pursuant to the
wire instructions set forth on Exhibit A attached hereto.
2.Release by the Seller Parties.
(a)Release. Each Seller Party hereby, for itself and all of its direct and
indirect Affiliates, Subsidiaries and its and their respective past, present and
future successors, assigns, heirs, equity holders, partners, members, officers,
directors, managers, representatives, attorneys, employees, agents and any other
persons or entities who could claim through or on its behalf (each, a “Seller
Releasing Party”), subject to the terms and conditions set forth herein and in
consideration of the covenants and promises set forth herein, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by such Seller Releasing Party, fully and unconditionally releases,
acquits and forever discharges Parent and all of its direct and indirect
Affiliates, Subsidiaries and its and their respective past, present and future
successors, assigns, heirs, equity holders, partners, members, officers,
directors, managers, representatives, attorneys, employees and agents in their
capacities as such (collectively, the “Parent Released Parties”), from any and
all past or present actions, causes of action, claims, counterclaims, demands,
suits, rights, losses, liabilities, damages, bonds, bills, covenants, contracts,
controversies, debts, dues, omissions, promises, variances, trespasses,
judgments, executions, costs, expenses, and compensation or other relief of any
kind or nature, whether known or unknown, matured or unmatured, suspected or
unsuspected, fixed, contingent, liquidated or unliquidated, accrued or
unaccrued, asserted or unasserted or otherwise, whether arising under federal,
state, local or foreign statute, law, rule, regulation or common law or in
equity (collectively, the “Claims”), which such Seller Releasing Party ever had
or now has or which such Seller Releasing Party hereafter can, shall or may have
against each Parent Released Party which in any way relate to or arise out of
the Merger Agreement, any of the Transaction Documents, the Seller Claims or any
other agreement or transaction with a Parent Released Party entered into or
consummated prior to the date hereof, (each such claim, a “Seller Released
Claim”). The foregoing notwithstanding, it is expressly understood and agreed
that the Seller Releasing Parties are not releasing or discharging the Parent
Released Parties from (a) obligations they may have under Section 6.11
(Indemnification of Directors and Officers) and 6.12 (Parent





--------------------------------------------------------------------------------





Board Designees) of the Merger Agreement (together the “Surviving Covenants”);
(b) obligations they may have under Section 10.4 (Confidentiality) of the Merger
Agreement; (c) obligations they may have under Article 7 of each of the Closing
Agreements (the “Surviving Closing Agreement Provisions”); (d) obligations they
may have under the Registration Rights Agreement; and (e) claims the Seller
Releasing Parties may have with respect to payment, reimbursement,
indemnification or other similar obligations on account of the service by any
Seller Releasing Party on the board of Parent or any of its Subsidiaries.
Further, no Seller Releasing Party is releasing or discharging the Parent
Released Parties from the obligations and agreements of the Parent Released
Parties expressly established pursuant to this Agreement.
(b)Covenant Not to Sue. No Seller Releasing Party will ever bring (or cause to
be brought), and will not permit any other Seller Releasing Party to bring, any
action with respect to, or assert, any Seller Released Claim, directly or
indirectly, against any Parent Released Party regarding any act, omission,
matter, cause or thing whatsoever in any manner arising out of, or related to
the Seller Released Claims being released herein.
3.Release by Parent.
(a)Release. Parent hereby, for itself and all of its direct and indirect
Affiliates, Subsidiaries and its and their respective past, present and future
successors, assigns, heirs, equity holders, partners, members, officers,
directors, managers, representatives, attorneys, employees, agents and any other
persons or entities who could claim through or on its behalf (each, a “Parent
Releasing Party”), subject to the terms and conditions set forth herein and in
consideration of the covenants and promises set forth herein, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by such Parent Releasing Party, fully and unconditionally releases,
acquits and forever discharges each Seller Party and all of its direct and
indirect Affiliates, Subsidiaries and its and their respective past, present and
future successors, assigns, heirs, equity holders, partners, members, officers,
directors, managers, representatives, attorneys, employees and agents in their
capacities as such (collectively, the “Seller Released Parties”), from any and
all Claims, which such Parent Releasing Party ever had or now has or which such
Parent Releasing Party hereafter can, shall or may have against each Seller
Released Party, which in any way relate to or arise out of the Merger Agreement,
any of the Transaction Documents, the Parent Claims or any other agreement or
transaction with a Seller Released Party entered into or consummated prior to
the date hereof, (each such claim, a “Parent Released Claim”). The foregoing
notwithstanding, it is expressly understood and agreed that the Parent Releasing
Parties are not releasing or discharging the Seller Released Parties from (a)
obligations they may have under the Surviving Closing Agreement Provisions; (b)
obligations they may have under the Registration Rights Agreement; and (c)
obligations they may have under Section 10.4 (Confidentiality) of the Merger
Agreement. Further, no Parent Releasing Party is releasing or discharging the
Seller Released Parties from the obligations and agreements of the Seller
Released Parties expressly established pursuant to this Agreement.
(b)Covenant Not to Sue. No Parent Releasing Party will ever bring (or cause to
be brought), and will not permit any other Parent Releasing Party to bring, any
action with respect to, or assert, any Parent Released Claim, directly or
indirectly, against any Seller Released Party regarding any act, omission,
matter, cause or thing whatsoever in any manner arising out of, or related to
the Parent Released Claims being released herein.
4.Termination of JAMS Proceeding. Contemporaneously with the execution of this
Agreement, Parent and KCPC shall both notify Judicial Arbitration and Mediations
Services (“JAMS”) that the proceeding titled SP Plus Corporation v. Kohlberg CPC
Rep, L.L.C, Ref. No. 1340011150 is withdrawn and terminated with prejudice and
with each party to bear its own costs, fees and disbursements, including
attorneys’ fees. Each of the Parties affirms that it is aware of no other
pending litigation or proceeding involving the Parties.
5.Indemnification.
(a)Each Seller Releasing Party shall indemnify and hold harmless each Parent
Released Party against any and all costs (including attorneys’ fees and
expenses), liabilities, damages, suits, actions, causes of action, debts,
expenses and compensation of every kind or nature in connection with, related to
or arising out of any action brought or asserted, directly or indirectly, by
such Seller Releasing Party in breach of Section 2(b) and 4 above.
(b)Each Parent Releasing Party shall indemnify and hold harmless each Seller
Released Party against any and all costs (including attorneys’ fees and
expenses), liabilities, damages, suits, actions, causes of action, debts,
expenses and compensation of every kind or nature in connection with, related to
or arising out of any action brought or asserted, directly or indirectly, by
such Parent Releasing Party in breach of Sections 3(b) and 4 above.
6.Representations and Warranties of the Parties. Each Party hereby makes the
following representations and warranties to the other Parties:
(a)Authorization; Execution and Validity. Such Party has the full right, power
and authority to execute and deliver this Agreement and perform its obligations
hereunder. The execution, delivery and performance by such Party of this
Agreement has been duly and properly authorized by all requisite action in
accordance with applicable laws and with the governing documents of such Party.
This Agreement constitutes the legal, valid and binding obligation of such
Party, enforceable against such Party in accordance with its terms, subject to
the effect of any applicable law of general application relating to bankruptcy,
reorganization, insolvency, moratorium or similar law affecting creditors’
rights or relief of debtors generally.
(b)No Conflicts; No Consents. Such Party represents that no consent,
authorization, order or approval of, filing or registration with, or notice to,
any governmental authority or any person or entity is required by such Party for
the consummation of the transactions contemplated hereby. Such Party further
represents that neither the execution and delivery of this Agreement by such
Party, nor the performance by such Party of the transactions contemplated
hereby: (i) violate or conflict with, or result in a breach of, any of the
terms, conditions or provisions of the governing documents of such Party; (ii)
violate or conflict with or result in a breach of any law in any material
respect; (iii) violate, conflict with, result in a material breach of, or
constitute (with or without notice or lapse of time or both) a material default
under, or an event which would give rise to any right of notice, modification,
acceleration, payment, cancellation or termination under, or in any manner
release either Party thereto from any material obligation under any permit,
contract, commitment, purchase order, mortgage, instrument, indenture, sales
order, license, lease or other agreement or arrangement, whether written or
oral, in each case which is legally binding, and to which such





--------------------------------------------------------------------------------





Party is a party or by which such Party, or any of such Party’s assets are
bound; or (iv) result in the creation or imposition of any lien upon any
property or assets of such Party.
(c)Organization. Such Party represents that it is duly organized, and validly
existing and in good standing under the laws of the state of its formation or
incorporation, as the case may be. Such Party has full power and authority to
carry on its business as conducted by it and to own, lease or license, and
operate the properties and assets it now owns or holds and operates.
(d)No Assigned Claims. Such Party has not assigned a Seller Released Claim or
Parent Released Claim, as applicable, to any third parties.
7.Covenants and Agreements. The Parties acknowledge and agree that all covenants
and agreements contained in the Merger Agreement other than the Surviving
Covenants and Section 10.4 (Confidentiality) shall terminate and be of no
further force and effect. The Parties further acknowledge and agree that the
Surviving Covenants, Section 10.4 of the Merger Agreement (Confidentiality), the
Surviving Closing Agreement Provisions, and the provisions of the Registration
Rights Agreement, shall remain in effect from and after the date hereof in
accordance with their terms. For the avoidance of doubt, the payment obligations
pursuant to Section 3.7 of the Merger Agreement, and the indemnification
obligations pursuant to Sections 9.1 and 9.2 of the Merger Agreement, are no
longer in force or effect and the Parties shall have no further obligations
pursuant to those sections.
8.Confidentiality. Neither Party will issue or make any public disclosure, press
release, media release or other public announcements with respect to this
Agreement or the transactions contemplated hereby without the consent of the
other Party, except (a) as required by law, regulation or court order, provided
that, unless prohibited by law or court order, the disclosing Party shall give
the other Party prompt written notice of the forthcoming disclosure and the
basis for making the disclosure (including copies of the law or court order at
issue), and shall give the other Party reasonable time and opportunity to object
to or seek to limit or condition the disclosure before it occurs (and the
disclosing Party shall cooperate as reasonably requested, at the expense of the
requesting Party); (b) any SEC filings or other filings by Parent required by
law; (c) to respective counsel and accountants of the Parties and their
affiliates and employees, officers, and directors of the Parties and their
affiliates who have a legitimate business reason for receiving the information
and who agree to keep it confidential; and (d) in any action or proceeding to
enforce the terms of this Agreement, provided that such Party shall seek to file
this Agreement under seal.
9.No Admission of Liability. Neither the execution of this Agreement nor
compliance with any of its terms is intended to constitute, nor shall it
constitute, an admission of fault or liability by any Party with respect to any
matter.
10.Successors and Assigns; Assignment. This Agreement shall bind and inure to
the benefit of the Parties and their respective successors and permitted
assigns. No Party may assign its respective rights under this Agreement except
with the prior written consent of the other Parties, which consent may be given
or withheld in such other Parties’ sole discretion.
11.Amendments. Any provision of this Agreement may be amended if, but only if,
such amendment is in writing and is signed, in the case of an amendment by each
Party.
12.Waiver. No waiver by either Party of any of the provisions hereof shall be
effective unless set forth in a writing executed by the Party so waiving. The
failure of either Party to assert any of its rights under this Agreement or
otherwise shall not constitute a waiver of such rights. No failure or delay by
either Party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.
13.Choice of Law. As part of the consideration and mutual promises being
exchanged and given in connection with this Agreement, the Parties agree that
all claims, controversies and disputes of any kind or nature arising under or
relating in any way to the enforcement or interpretation of this Agreement or to
the Parties’ dealings, rights or obligations in connection herewith, including
disputes relating to the negotiations for, inducements to enter into, or
execution of, this Agreement, and disputes concerning the interpretation,
enforceability, performance, breach, termination or validity of all or any
portion of this Agreement shall be governed by the laws of the State of Delaware
without regard to its choice or conflicts of laws principles.
14.Disputes. The Parties agree that all claims, controversies and disputes of
any kind or nature relating in any way to the enforcement or interpretation of
this Agreement or to the Parties’ dealings, rights or obligations in connection
herewith, shall be exclusively resolved by final and binding arbitration before
JAMS. The Parties further agree that any disagreement as to whether a particular
type of claim, controversy or dispute is subject to arbitration shall,
regardless of the nature of the dispute, be decided exclusively by the
arbitrators, and not by a court, it being the Parties’ intention that no dispute
or controversy relating in any manner whatsoever to this Agreement or their
dealings in connection herewith shall be submitted to litigation in a state or
federal court. Each Party agrees that the award of the arbitrators shall be
final, binding and non-appealable and shall be the sole and exclusive remedy
between and among the Parties regarding any matter presented to the arbitrator,
regardless of the magnitude thereof. All arbitration proceedings shall be
conducted pursuant to JAMS’ Streamlined Arbitration Rules and Procedures (“JAMS
Rules”). Arbitration shall be conducted exclusively in Chicago, Illinois, before
three (3) neutral arbitrators domiciled there, who shall be appointed by
agreement of the Parties or, in the event the Parties are unable to agree on
three (3) arbitrators within ten (10) calendar days following the commencement
of the arbitration (or sooner if a Party submits a request for injunctive or
interim relief before an agreement on arbitrators has been reached), in
accordance with JAMS Rule 12. The arbitrators shall award attorneys’ fees to the
prevailing Party, and shall have the discretion to make a full or partial award
of attorneys’ fees based upon their determination of the extent to which a Party
achieved the relief sought in its pleadings or prevailed with respect to the
issues in controversy. The arbitration, including the arbitration award, shall
be governed by the Federal Arbitration Act (9 U.S.C. § 1 et seq.), and judgment
upon the award may be confirmed and entered by any court having competent
jurisdiction over the Parties or their assets.
15.Entire Agreement. This Agreement constitutes the entire agreement and
understanding among the Parties with respect to the specific subject matter
hereof, and supersedes any and all prior agreements and understandings relating
to the specific subject matter of this Agreement. No statement, promise or
representation other than those expressly stated herein has been made by either
Party as an inducement to enter into this Agreement, and each Party specifically
disclaims reliance on any statement, promise or representation that is not
stated herein or in the documents governing the transactions contemplated
hereby.





--------------------------------------------------------------------------------





16.Further Assurances. Each of the Parties covenants that it will execute and
deliver such documents and take such actions after the date hereof, as may be
necessary or otherwise reasonably requested by any Party (and at the requesting
Party’s expense) to make more fully effective the consummation of the
transactions contemplated hereby.
17.Severability. Every provision of this Agreement is intended to be severable,
and, if any term or provision of this Agreement is determined by a court of
competent jurisdiction to be illegal, invalid or unenforceable for any reason
whatsoever, such illegality, invalidity or unenforceability shall not affect the
validity, legality or enforceability of the remainder of this Agreement, and the
provision in question shall be modified as required to comply with the law while
effectuating, to the greatest extent possible, the intent of the Parties as
reflected in the original language.
18.Counterparts. This Agreement may be executed in multiple counterparts, and
all such executed counterparts shall constitute the same Agreement. It shall be
necessary to account for only one such counterpart in proving the existence of
terms of this Agreement.
19.Electronic Execution and Delivery. A facsimile, PDF or other reproduction of
this Agreement may be executed by one or more Parties, and an executed copy of
this Agreement may be delivered by one or more Parties by facsimile, e-mail or
other electronic transmission device pursuant to which the signature of or on
behalf of such Party can be seen, and such execution and delivery shall be
considered valid, binding and effective for all purposes. At the request of
either Party, each Party agrees to execute an original of this Agreement as well
as any facsimile or reproduction thereof. The Parties hereby agree that neither
shall raise the execution of facsimile, PDF or other reproduction of this
Agreement, or the fact that any signature or document was transmitted or
communicated by facsimile, e-mail or other electronic transmission device, as a
defense to the formation of this Agreement.
[Signature Pages Follow]
[Signature Page to Settlement Agreement]
IN WITNESS WHEREOF, the Parties have caused this Settlement Agreement to be
executed as of the first date written above.
PARENT:


SP PLUS CORPORATION
 
By:
  /s/ Vance C. Johnston
 
Name: Vance C. Johnston
Title: Executive Vice President, Chief Financial Officer and Treasurer



SELLER PARTIES:


KOHLBERG CPC REP, L.L.C.
By: Kohlberg Management V, L.L.C., its sole member
 
By:
Name: Seth Hollander
Title: Vice President
KOCO INVESTORS V, L.P.
By: Kohlberg Management V, L.L.C., it general partner
 
By:
  /s/ Seth Hollander
 
Name: Seth Hollander
Title: Vice President
KOHLBERG OFFSHORE INVESTORS V, L.P.
By: Kohlberg Management V, L.L.C., it general partner






--------------------------------------------------------------------------------





 
By:
  /s/ Seth Hollander
 
Name: Seth Hollander
Title: Vice President
KOHLBERG INVESTORS V, L.P.
By: Kohlberg Management V, L.L.C., it general partner
 
By:
  /s/ Seth Hollander
 
Name: Seth Hollander
Title: Vice President
KOHLBERG PARTNERS V, L.P.
By: Kohlberg Management V, L.L.C., it general partner
 
By:
  /s/ Seth Hollander
 
Name: Seth Hollander
Title: Vice President
KOHLBERG TE INVESTORS V, L.P.
By: Kohlberg Management V, L.L.C., it general partner
 
By:
  /s/ Seth Hollander
 
Name: Seth Hollander
Title: Vice President
VERSA CAPITAL FUND I, L.P.
 
By:
  /s/ Paul Halpern
 
Name: Paul Halpern
Title: CIO
VERSA CAPITAL FUND I PARALLEL, L.P.
 
By:
  /s/ Paul Halpern
 
Name: Paul Halpern
Title: CIO
LUBERT-ADLER REAL ESTATE FUND V, L.P.
 
By:
  /s/ Stuart Margulies
 
Name: Stuart Margulies
Title: Senior Managing Principal






--------------------------------------------------------------------------------





LUBERT-ADLER REAL ESTATE PARALLEL FUND V, L.P.
 
By:
  /s/ Stuart Margulies
 
Name: Stuart Margulies
Title: Senior Managing Principal
SAILORSHELL AND CO. FOR THE BENEFIT OF PRIVATE MARKETS FUND II LP
 
By:
Morgan Stanley Alternative Investment Partners LP, its general partner
By:
Morgan Stanley AIP GP LP, its general partner
By:
Morgan Stanley Alternative Investments LLC, its general partner
By:
  /s/ Matthew Allen
 
Name: Matthew Allen
Title: Executive Director



CP KLAFF EQUITY LLC
 
By:
  /s/ Klaff Realty, Limited
 
Name: Klaff Realty, LP, Manager
Title: By: Klaff Realty, Limited, its General Partner



JUMPSTART DEVELOPMENT LLC
 
By:
  /s/ David Lowenfeld
 
Name: David Lowenfeld
Title: Authorized Signatory



2929 CPC HOLDCO, LLC
 
By:
  /s/ Stuart Margulies
 
Name: Stuart Margulies
Title: Senior Managing Principal








--------------------------------------------------------------------------------





VCM STAN CPC HOLDINGS, LLC
 
By:
  /s/ Paul Halpern
 
Name: Paul Halpern
Title: Authorized Person



WEST-FSI, LLC
 
By:
  /s/ Richard West
 
Name: Richard West
Title: Managing Member






















